Case 1:17-cr-00101-LEK Document 1110-1 Filed 10/26/20 Page 1 of 2   PageID #:
                                  13155



                     DECLARATION OF COUNSEL

  Comes now standby defense counsel Lars Robert Isaacson and

  hereby provides the following Declaration of Counsel concerning

  this case.

  I, LARS ISAACSON, hereby declare as follows:

     1. The facts and statements set forth in the foregoing document

        are true and correct to the best of my knowledge,

        information, and belief.

     2. I have been appointed as standby attorney in this case.

     3. Attached as Exhibit “A” to this document is a letter of

        support for Defendant Anthony T. Williams from his sister,

        LaTarsha Bradley;

     4. Attached as Exhibit “B” to this document is a letter of

        support for Defendant Anthony T. Williams from Sharon

        Hickerson;

     5. Attached as Exhibit “C’ to this document is a letter mailed

        from Mr. Williams to declarant concerning points he wishes

        to be raised in his motion for variance. It should be noted

        that while the letter is dated 10/13/20, and the envelope
Case 1:17-cr-00101-LEK Document 1110-1 Filed 10/26/20 Page 2 of 2   PageID #:
                                  13156



        indicates that Mr. Williams attempted to mail it on 10/14/20,

        it was actually stamped by the post office on 10/22/20 and

        received by my office on 10/23/20.

     6. Attached as Exhibit “D” to this document is a letter sent by

        Defendant Williams to declarant concerning restitution that

        he wished to be presented to this court in regard to his

        sentencing.

  I declare under penalty of perjury that the foregoing statements

  are true and correct, to the best of my knowledge, information,

  and belief.

  Dated October 26, 2020

                                Respectfully submitted,


                                     /s/ Lars Isaacson
                                LARS ROBERT ISAACSON
                                Standby Attorney for
                                Defendant Anthony T. Williams
